Citation Nr: 0115552	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  98-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to August 
1955.  He died on January [redacted], 1995.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1998 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).  

VA's General Counsel has held that: A determination as to 
whether nicotine dependence, per se, may be considered a 
disease or injury for disability compensation purposes is an 
adjudicative matter to be resolved by adjudicative personnel, 
based on accepted medical principles relating to the  
condition; and direct service connection of disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use during active service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends on whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, whether the veteran acquired a dependence 
on nicotine in service, and whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  These 
are questions which must be answered by adjudication 
personnel applying established medical principles to the 
facts of particular claims.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37954 (1997).  

Public Law 105-206 prohibits service connection of a death on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products during a 
veteran's service.  However, that law applies only to claims 
filed after June 9, 1998, and thus does not apply to the 
appellant's claim.  

In the case before the Board, in order to establish service 
connection for the cause of the veteran's death, the 
appellant has to present competent medical evidence that 
nicotine dependence was acquired in service (not before or 
after service) and cigarette smoking resulted in the 
veteran's fatal lung cancer.  Alternatively if she is unable 
to establish that nicotine dependence occurred during 
service, she can still prevail by establishing with competent 
medical evidence that tobacco use in service as opposed to 
tobacco use before or after service resulted in the fatal 
lung disease.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997).  

Again, the claimant has to provide medical evidence or lay 
evidence of tobacco use in service, and medical evidence of a 
relationship between the veteran's lung disorder and tobacco 
use during active service.  For a claim alleging secondary 
service connection for lung cancer on the basis of nicotine 
dependence acquired in the service, the claimant has to 
provide medical evidence that nicotine dependence arose in 
service, and medical evidence of a relationship between the 
veteran's lung cancer and cigarette smoking.  

The appellant has presented medical evidence from physicians 
who treated the veteran linking his lung cancer with 
cigarette smoking, but she has not presented any medical 
evidence linking the veteran's lung cancer to tobacco use 
during active service.  It appears from the statements which 
the appellant has made that she does not contend that the 
veteran's lung cancer was related to tobacco use during 
active service from April 1952 to August 1955.  Rather, she 
contends that his lung cancer was related to postservice 
tobacco use secondary to nicotine dependence acquired during 
active service.  However, she has not presented any 
statements by persons with personal knowledge as to when the 
veteran started smoking cigarettes; she has stated that she 
does not know whether he started smoking prior to his 
entrance on active duty.  She has also not presented any 
medical opinions on the question of whether the veteran 
became nicotine dependent during service and not at some 
other time.  (Questions of whether an individual is or was 
nicotine dependent and, particularly, when he became nicotine 
dependent are medical questions, requiring medical training 
and expertise to answer, and not questions on which a 
layperson is qualified to offer an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992)).

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that, upon receipt of a complete or 
substantially complete application for benefits, VA shall 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence, not previously, 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
at 38 U.S.C. §§ 5103, 5103A).

In the instant case, the Board finds that the VCAA requires 
that the appellant be notified of the information and 
evidence which is necessary to substantiate her claim for 
service connection for the cause of the veteran's death, and 
this case will be remanded to the RO for that purpose.

The appellant has also alleged that the veteran's fatal lung 
cancer was secondary to his service connected psychiatric 
disability of schizophrenic reaction, undifferentiated type.  
She contends that his heavy cigarette smoking for many years 
was proximately due to or as a result of service connected 
schizophrenic reaction.  While this case is in remand status, 
the appellant should be notified of the necessity to submit 
medical evidence in support of her contentions in that 
regard. 

Under the circumstances, this case is REMANDED to the RO for 
the following:

Pursuant to the VCAA, the RO should 
notify the appellant that, in order to 
substantiate her claim of entitlement to 
service connection for the cause of the 
veteran's death, it will be necessary for 
her to submit evidence, lay or medical, 
showing when the veteran started to smoke 
cigarettes, and a medical opinion that he 
acquired nicotine dependence while he was 
on active duty from April 1952 to August 
1955, not before or after, and that he 
developed cancer of the lung as a result 
of tobacco use.  If she is unable to 
establish that nicotine dependence 
occurred during service, she must present 
medical evidence that tobacco use during 
service, as opposed to tobacco use before 
or after service, caused cancer of the 
lung.  The RO should also notify the 
appellant of the necessity to submit 
medical evidence that the veteran's lung 
cancer was secondary to tobacco use which 
was proximately due to or the result of 
service connected schizophrenic reaction.  
The appellant should be permitted a 
reasonable period of time within which to 
submit such additional evidence in 
support of her claim.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the appellant and to obtain clarifying information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the appellant until she receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




